The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 4, 2014

                                        No. 04-14-00412-CR

                                     Robert MARTINEZ, JR.,
                                            Appellant

                                                 v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6698
                           Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

       The panel has considered the Appellant’s Motion for Extension of Time to File Motion
for Rehearing, and the motion is GRANTED. The panel has also considered the Appellant’s
Motion for Rehearing, and the motion is DENIED.


           It is so ORDERED on the 4th day of September, 2014.

                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court  .